DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant filed a Reply on 27 December 2021 that: 
Amended the title to be more specific thereby overcoming the title objection;
Amended the abstract thereby overcoming the abstract objection;
Submitted replacement figures 11-12 that overcome the drawing objections;
Removed the nonce term “component” such that the now-recited light source, driver and light source adjuster denote structure sufficient to perform the recited functions and thereby overcoming the 112(f) interpretations (as to the “photosensitive element” the arguments submitted are persuasive and this claim element is no longer subject to a 112(f) interpretation); 
Cancelled claims 11-13 thereby overcoming the 112(a) and (b) rejections of those claims;
Cancelled claims 4-6 and 11-13 thereby overcoming the 112(b) rejection of those claims; and
Amended claims 1 and 8 to distinguish over the prior art by adding the negative correlation relationship between the arctangent of a predetermined hold depth to a predetermined hole radius but which has necessitated new grounds of rejection applying Schell (US 20170102288 A1).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kurahashi (US 2017 /0365050 A1), Terahai (US 2021/0018446 A1) and Schell (US 20170102288 A1).
Claim 1
	In  regards to claim 1, Kurahashi discloses an image detection scanning method for object surface defects, comprising: 

{see Figs. 1A, 1B, 2 in which cylindrical body 100 is sequentially moved to detection positions via rotation mechanism 2a and rotation control part 12 per [0085]-[0088], [0108]-[0113]}; 
providing light by a light source component facing the detection position; the light illuminating the detection position with a light incident angle less than or equal to 90 degrees relative to a normal line of the area located at the detection position
{illumination means 3a, 3b and illumination control part 13, Figs. 1A, 1B, 2 illustrating the claimed angle and further discussed in [0069], [0150], [0105]-[0109]}; 
capturing a detection image of each of the areas sequentially located at the detection position by a photosensitive element according to the light 
{image capturing means 4, Figs. 1A, 1B, 2  [0107]-[0113]},
wherein the photosensitive element faces the detection position and a photosensitive axis of the photosensitive element is parallel to the normal line {see Figs. 1A, 1B},
wherein the step of illuminating the detection position by the light with the light incident angle of less than or equal to 90 degrees comprises:



Terahai is an analogous reference in the same field of detecting surface defects/irregularities using different illumination angles.  See Figs. 3a-c, 5c-g, 6a-d, 7, 9, and 25.  Terahai uses the same principle as the present invention which is to detect shadows casts from different illumination angles and detected by a camera directly above the object being tested having a photosensitive axis parallel to the normal line.  See [0010], [0060]-[0062], [0068]-[0072].
Terahai also teaches

{see Figs. 25 illustrating low, intermediate and high angle illumination relative to various types of surface defects and their hole depths (shallow, deep), [0227]-[0254]};
adjusting a position of the light source according to the light incident angle 
driving the light source to output the light after the step of adjusting the position of the light source {Fig. 13, [0255]-[0258]}.

adjusting a position of the light source component according to various light incident angles that vary based on defect types and hole depths; and driving the light source component to output the light after the step of adjusting the position of the light source component as taught by Terahai because doing so merely combines prior art elements according to known methods to yield predictable results.
Schell is a highly relevant and analogous reference from the same field of surface defect detection based on specular reflection and solves the same problem of applying oblique angle lighting to determine defect hold depth.  See abstract, Figs. 1, 6, [0005]-[0011] and cites below.
Schell, in Figs. 4A-B, [0019], [0031], [0047]-[0050] and Figs. 5A-B, [0053]-[0058] teaches that defects cast shadows the length (L) of which can be measured; thus by knowing/setting angle of incidence (θ) Schell teaches calculating the defect depth (D) or height (H) using an elementary trigonometric tangent function of tan θ = D/L .  Conversely, if the defect depth is a known variable (claimed as “arctangent of a predetermined hole depth”) then it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have applied the same elementary trigonometric principle using an arctangent function to calculate the angle of incidence needed to yield shadows of a known size (claimed as “predetermined hole radius”) and thereby calculate the light incident angle according to a negative correlation relationship 

    PNG
    media_image1.png
    424
    633
    media_image1.png
    Greyscale



Claim 2
In regards to claim 2,  Kurahashi discloses wherein in the step of sequentially moving the plurality of areas on the surface to the detection position, the object is rotated in a clockwise direction or a counterclockwise direction to move the plurality of areas on the surface to the detection position {see above citations for claim 1 re sequentially moving while noting the directional rotation arrows (clockwise/counter-clockwise)}.
Claim 8
In regards to claim 8, Kurahashi discloses an image detection scanning system for object surface defects, comprising:
a driver component carrying an object, a surface of the object being divided along an extension direction into a plurality of areas, the driver component being further used for sequentially moving the plurality of areas to a detection position {see Figs. 1A, 1B, 2 in which cylindrical body 100 is sequentially moved to detection positions via a driver component (rotation mechanism 2a and rotation control part 12) per [0085]-[0088], [0108]-[0113]};
a light source component configured to face the detection position, providing light to illuminate the detection position, wherein a light incident angle of the light relative to a normal line of the area located at the detection position is less than or equal to 90 degrees {illumination means 3a, 3b and illumination control part 13, Figs. 1A, 1B, 2 illustrating the claimed angle and further discussed in [0069], [0150], [0105]-[0109]}; and
a photosensitive element configured to face the detection position, capturing a detection image of each of the areas sequentially located at the detection position 

Terahai teaches a light source adjuster coupled to the light source {image capturing execution part 100 including low-angle, intermediate angle, and high-angle illumination parts 115, 120, 130 and illumination control part 220, Fig. 7, [0107]-[0112].
See Figs. 25 illustrating low, intermediate and high angle illumination relative to various types of surface defects and their hole depths (shallow, deep), [0227]-[0254]},
the light source adjuster adjusting the position of the light source 
{Fig. 13, [0255]-[0258] and [0229]-[0232] various light incident angles are used and which vary based on defect types and hole depths.  See also Figs. 25 illustrating low, intermediate and high angle illumination relative to various types of surface defects and their hole depths (shallow, deep), [0227]-[0254] and Fig. 25}
	Schell, in Figs. 4A-B, [0019], [0031], [0047]-[0050] and Figs. 5A-B, [0053]-[0058] teaches that defects cast shadows the length (L) of which can be measured; thus by knowing/setting angle of incidence (θ) Schell teaches calculating the defect depth (D) or 
Claim 9
In regards to claim 9, Kurahashi discloses wherein the surface of the object is a cylindrical surface, and the driver rotates the object relative to the photosensitive element in a clockwise direction or a counterclockwise direction to move the plurality of areas to the detection position {see above citations for claims 1 and 8 re sequentially 

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kurahashi, Terahai, and Schell as applied to claims 1 and 8 above, and further in view of Yoneda (US 20060050499 A1).
Claim 3
In regards to claim 3, Kurahashi discloses
when the detection images sequentially located at the detection position and captured by the photosensitive element
the photosensitive element capturing another detection image of each of the areas sequentially located at the detection position according to the another light image capturing means 4, Figs. 1A, 1B, 2  [0025], [0107]-[0113], [0168]}.
Yoneda is analogous art that is solving a similar problem of ensuring sufficient brightness for image capturing/scanning of a work piece that is moving per abstract, [0001], [0054] and cites below.  Yoneda is but one example of many references demonstrating the conventional nature of providing sufficient illumination for image capturing.  Indeed Yoneda teaches a controlled light irradiation device 1 having a 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kurahashi’s surface inspection device and method to include illumination control in which, when detection images do not satisfy predetermined brightness, illuminating the detection position by another light with another light incident angle relative to the normal line as taught by Yoneda because Yoneda motivates such brightness control provides uniform, sufficient brightness that greatly reduces or makes unnecessary image compensation after the scan is complete, improves scan precision and prevents false detection as explained in [0011]-[0014].
Claim 10
In regards to claim 10, Kurahashi discloses wherein the light source component further provides another light to illuminate the detection position when the detection image of each of the areas captured by the photosensitive element 

Yoneda also teaches that when detection images do not satisfy predetermined brightness, illuminating the detection position by another light incident angle of the another light relative to the normal line is different from the light incident angle {see Figs. 4, 8, [0060]-[0067], [0071], [0103]}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kurahashi’s surface inspection device and method to include illumination control in which, when detection images do not satisfy predetermined brightness, illuminating the detection position by another light incident angle of the another light relative to the normal line is different from the light incident angle as taught by Yoneda because Yoneda motivates such brightness control provides uniform, sufficient brightness that greatly reduces or makes unnecessary image compensation after the scan is complete, improves scan precision and prevents false detection as explained in [0011]-[0014].

Claims 4-6 and 11-13 Cancelled

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kurahashi, Terahai, and Schell as applied to claims 1 and 8 above, and further in view of Saitoh (US 20100111515 A1).
Claim 7
In regards to claim 7, Kurahashi discloses wherein in the step of illuminating the detection position by the light with the light incident angle {see above cites for claim 1}, 
Saitoh is an analogous reference from the same field of detecting surface defects of cylindrical objects {see Field of Invention [0002]}.  Saitoh teaches that in order to accurately inspect surface defects of cylindrical objects it is important to illuminate the inspection surface with a large incident angle in [0011].  See, for example, Fig. 1 below showing illumination apparatuses 101L, 101R and camera 5 that faces the detection position parallel to the normal line as recited in claim 1.  See also [0040]-[0044].

    PNG
    media_image2.png
    406
    603
    media_image2.png
    Greyscale

Saitoh also teaches that the light illuminates the detection position with the light incident angle of being equal to 90 degrees {see [0007], Fig. 6, [0089]-[0091], [0099] wherin the tangential lighting angle corresponds to the claimed 90 degree angle from the normal line.  See also Fig. 11, [0100]-[0102] teaching two different illumination angles in combination}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kurahashi’s illumination of the cylindrical object such that the light illuminates the detection position with the light incident angle of being equal to 90 degrees as taught by Saitoh because Saito motivates large incident angle illumination for cylindrical objects as being important in in [0011].
Claim 14
The rejection of claim 7 above applies mutatis mutandis to the corresponding limitations of claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/           Primary Examiner, Art Unit 2486